Citation Nr: 1809491	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-20 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for service connected hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1980 to October 1986.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

By way of history, the Veteran was granted service connection for hypertension at a noncompensable rating by an August 2006 rating decision.  Then, in August 2011, the Veteran filed a claim for increase rating, asserting that his hypertension has worsened.  

The Veteran was first afforded a VA examination in July 2006, in which his blood   pressure was recorded at 124/88 mmHg, 118/81 mmHg, and 117/82 mmHg.  During the examination, the Veteran asserts that because of his hypertension, he has problems with lifting and carrying objects, lacking stamina, and now suffers from weakness and fatigue.  

He was afforded with another VA examination in January 2012, where his blood pressure was recorded at 151/90 mmHg, 137/86 mmHg, and 144/192 mmHg.  None of his blood pressure readings have supported his claim for a compensable rating for hypertension.  

The Veteran, through his representative, now contends that since his last VA examination, his hypertension has worsened and therefore, requests another VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from January 2015 to the present. 
2.  Schedule the Veteran for a VA examination to evaluate his hypertension. 

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




